April 1, 1993
                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

                                             

No. 92-2100

                    UNITED STATES OF AMERICA,

                            Appellee,

                                v.

                      RICHARD OCASIO-RIVERA,

                      Defendant, Appellant.

                                             

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                 FOR THE DISTRICT OF PUERTO RICO

        [Hon. Juan M. Perez-Gimenez, U.S. District Judge]
                                                        

                                             

                              Before

            Torruella, Selya and Cyr, Circuit Judges.
                                                    

                                             

     Jeffrey M. Williams, with  whom Javier A. Morales Ramos  and
                                                            
Indiano, Williams & Weistein-Bacal were on brief, for appellant.
                                  
     Jose  A.  Quiles Espinosa,  Senior Litigation  Counsel, with
                              
whom  Daniel F. Lopez-Romo, United States  Attorney, and Edwin O.
                                                                 
Vazquez,  Assistant United  States Attorney,  were on  brief, for
       
appellee.

                                             

                          April 1, 1993

                                             

          SELYA, Circuit Judge.  This is another in the seemingly
          SELYA, Circuit Judge.
                              

endless line of criminal appeals marching stolidly to the beat of

the   federal  sentencing   guidelines.     Finding   appellant's

lamentations to be  without merit, we affirm the sentence imposed

below.

                               I.  
                               I.
                                 

                            Background
                                      

          In  February 1992, a federal grand jury in the District

of Puerto Rico returned a five-count indictment against a cluster

of  defendants.   Appellant  Richard Ocasio-Rivera  was named  in

three of the  five counts.   On May  5, 1992, Ocasio-Rivera  pled

guilty to  count 4   a  count charging that, "[f]rom  on or about

January 11, 1992  and continuing thereafter  up to and  including

January  24,   1992,"  he  and  his   codefendants  conspired  to

distribute four kilograms of cocaine to an undercover agent.  The

court  ordered the  preparation  of  a presentence  investigation

report (PSI Report).

          At a  sentencing hearing held  on August 21,  1992, the

district judge  determined the  guideline sentencing range  to be

97-121 months (offense level 30; criminal history category I) and

imposed  an  incarcerative  sentence slightly  below  the range's

midpoint.1  This appeal ensued.

                               II.
                                  

                            Discussion
                                      

                    

     1The other charges against  appellant, contained in counts 1
and 5, were dismissed.

                                2

          Ocasio-Rivera's appeal hinges  on three assignments  of

error.  We discuss them seriatim.
                                

                                A.
                                  

              The Alleged Sixth Amendment Violation
                                                   

          Appellant contends that he had a right, under the Sixth

Amendment,2  to have  his  attorney present  during his  audience

with  the  probation officer;  that  he sought  to  exercise this

right;  that the  interview  nonetheless  proceeded in  counsel's

absence;  and that,  therefore,  appellant's  sentence should  be

vacated because it was based, in part, upon information  winnowed

from him  during the uncounselled  interview and included  in the

PSI  Report.   This contention  is reminiscent  of a  seldom used

ketchup bottle:  at first glance, it looks full    but, even when

tipped, slammed, and forcibly shaken, it is very difficult to get

anything out of it.

          The facts are these.  At  the change-of-plea hearing on

May 5,  1992, appellant and  his lawyer were  advised that  a PSI

Report  would be  compiled.   On May  22, the  probation officer,

Antonio Bruno, confirmed  in writing that  he was performing  the

required investigation.  Defense  counsel admits that he received

this billet-doux no later than May 26.

          On June 8,  Bruno interviewed appellant.  At that time,

                    

     2The Sixth Amendment provides in pertinent part:

          In  all  criminal  prosecutions, the  accused
          shall  enjoy  the right  .  . .  to  have the
          Assistance of Counsel for his defence.

U.S. Const. amend. VI.

                                3

appellant  lodged no  objection to  proceeding in  his attorney's

absence.  It was not until June 10   two days after the interview

had  been completed     that Bruno  received  a letter  from  the

attorney  asking  for the  first time  to  be present  when Bruno
                                     

questioned  his client.    At the  sentencing hearing,  appellant

neither alleged a Sixth  Amendment violation nor moved to  strike

the uncounselled statements.

          It is a  bedrock principle in this circuit  that issues

must be squarely  raised in the district court if  they are to be

preserved for appeal.   See,  e.g., United States  v. Slade,  980
                                                           

F.2d 27, 30 (1st Cir. 1992); United  States v. Figueroa, 818 F.2d
                                                       

1020, 1025 (1st Cir. 1987).  That principle  applies unreservedly

in  the criminal sentencing context.  See United States v. Ortiz,
                                                                

966 F.2d 707, 717 (1st  Cir. 1992), cert. denied 113 S.  Ct. 1005
                                                

(1993); United States v.  Dietz, 950 F.2d 50, 55  (1st Cir. 1991)
                               

(collecting cases); United States v. Pilgrim Mkt. Corp., 944 F.2d
                                                       

14, 21 (1st Cir. 1991); United States v. Argentine, 814 F.2d 783,
                                                  

790-91 (1st Cir. 1987).  There is, to be sure, a narrow exception

for  unusually   compelling  circumstances,  but  it   is  to  be

"exercised sparingly," mainly  in instances where  the previously

omitted ground will ensure appellant's success and thus prevent a

miscarriage of justice.  See Slade, 980 F.2d at 31; United States
                                                                 

v. Krynicki, 689 F.2d 289, 291-92 (1st Cir. 1982).
           

          That  ends  the  matter.   On  even  the  most generous

reading  of the  record, it  is pellucidly  clear that  the Sixth

Amendment  argument was  never called  to the  sentencing court's

                                4

attention.   Because  the issue  was not  distinctly raised  in a

timely  fashion in  the court  below, and  because the  attendant

circumstances  are  manifestly   insufficient  to  overcome  this

procedural  default,3 we conclude that  the issue is not properly

before us.  Consequently, the assignment of error fails.

                                B.
                                  

                       Role in the Offense
                                          

          The court below rejected appellant's plea that he was a

"minor"  or "minimal"  participant in  the conspiracy  and, thus,

deserving  of a reduction in  the offense level  under U.S.S.G.  

3B1.2  (Nov.   1991).     As   with   other   sentence-decreasing

adjustments, a defendant must shoulder the burden of  proving his

entitlement  to a  downward role-in-the-offense adjustment.   See
                                                                 

Ortiz,  966 F.2d at  717; United States v.  Ocasio, 914 F.2d 330,
                                                  

                    

     3We pause to mention two of the several factors that counsel
against  relaxing  the  raise-or-waive  rule  in  this  instance.
First,  the interests of judicial economy would be poorly served;
this issue is  unlikely to arise again in  the District of Puerto
Rico  because  the  probation  department's policy  is  to  allow
defense  counsel to  attend  presentence  interviews upon  timely
request.  Second, although we leave  the question open, we do not
find appellant's argument "highly persuasive," Krynicki, 689 F.2d
                                                       
at 292,  at least at first  blush.  Four circuits  have held that
there  is  no  constitutional  right  to  counsel  at  a  routine
presentence  interview in a non-capital case.   See United States
                                                                 
v. Tisdale, 952  F.2d 934, 940 (6th Cir. 1992);  United States v.
                                                              
Johnson, 935 F.2d 47, 50 (4th Cir.),  cert. denied, 112 S.Ct. 609
                                                  
(1991); United States  v. Woods,  907 F.2d 1540,  1543 (5th  Cir.
                               
1990), cert.  denied,  111 S.Ct.  792  (1991); United  States  v.
                                                             
Jackson, 886  F.2d 838, 844-45 (7th  Cir. 1989).   No circuit has
       
ruled  to the  contrary    although  the  Ninth Circuit,  without
reaching  the   constitutional   question,  has   exercised   its
supervisory powers to "direct that probation officers be required
to  permit defendants' counsel to accompany  their clients at the
presentence interview."   United States  v. Herrero-Figueroa, 918
                                                            
F.2d 1430, 1433 (9th Cir. 1990).

                                5

332 (1st Cir. 1990).   Reviewing the  record in its entirety,  we

think the  sentencing court  was amply  justified in  refusing to

label  appellant a  minor  or minimal  participant.   We  explain

briefly.  

          Based  on  the  facts  contained  in  PSI  Report,  the

sentencing court  could supportably  have found that,  on January

10,  1992,  appellant  and  a  codefendant,  Juan  Mercado  Lopez

(Mercado), together negotiated an anticipated multi-kilogram sale

of cocaine to  an undercover agent;  that the two  men agreed  to

sell three ounces as  a sample; that appellant remained  with the

prospective purchaser  while  Mercado fetched  the  sample;  that

appellant repeatedly assured the  "customer" about the quality of

the cocaine and the availability of the larger quantity for which

the trio had been  dickering; that the sample was  delivered; and

that, eleven days later,  appellant received the purchaser's call

that he was  ready to close  the deal.   The capture trap  sprang

shut as consummation neared.

          Although appellant  strives  to portray  himself  as  a

minnow  in  service to  a big  fish  (Mercado), his  portrayal is

unconvincing.  The facts set out above, in the ensemble,  paint a

picture  of appellant  as far  more than  a minnow.   The logical

inference   and the  one apparently adopted by the court  below  

is that the two  men were roughly equal partners,  sharing risks,

responsibilities,  and rewards.    On this  basis,  we think  the

district court acted well  within its proper province  in finding

that  appellant's role was neither minor nor minimal.  See United
                                                                 

                                6

States  v. St. Cyr,  977 F.2d 698,  706 (1st Cir.  1992) (holding
                  

that  "when  there are  two plausible  views  of the  record, the

sentencing court's  adoption of one  such view cannot  be clearly

erroneous"); United States v.  Ruiz, 905 F.2d 499, 508  (1st Cir.
                                   

1990) (similar).

          Appellant's  principal  rejoinder  is that,  since  the

January  10, 1992  "sample sale" was  the subject of  count 1 and

since count 1  was dismissed, see supra note 1,  the judge should
                                       

not have  taken the evidence into  account.  We disagree.   It is

well settled in the criminal law that evidence of prior uncharged

conduct  (or, as  here, evidence  of prior  conduct related  to a

defunct  count) is relevant and admissible  to complete the story

of a charged crime by illuminating the chain of events leading up

to the charged crime and the context in which the crime occurred.

See, e.g., United States v. Devin, 918 F.2d 280, 286, 287-88 (1st
                                 

Cir. 1990); United States v. Reveron-Martinez,  836 F.2d 684, 688
                                             

(1st  Cir. 1988); United States v.  Currier, 821 F.2d 52, 55 (1st
                                           

Cir. 1987).  So here.  The January 10 sale, involving, as it did,

a  sample  for  the  larger  transaction  that  the  parties were

contemplating, was  in the nature of a  dress rehearsal.  It was,

therefore, eminently reasonable for the judge to extrapolate from

the events  of  January  10 in  deducing  the  appellant's  place

within, and relationship to, the conspiracy charged in count 4.

                                C.
                                  

                   Acceptance of Responsibility
                                               

          U.S.S.G.   3E1.1 (Nov.  1991) allows a sentencing court

                                7

to bestow a  two-level downward adjustment  upon a defendant  who

accepts  responsibility.   The  ultimate  question under  section

3E1.1 is not whether the defendant has uttered  "a pat recital of

the  vocabulary of contrition,"  but whether he has accepted full

responsibility for  his  part in  the  offense of  conviction  by

demonstrating "candor  and authentic remorse."   United States v.
                                                              

Royer,  895 F.2d  28, 30  (1st Cir.  1990); accord,  e.g., United
                                                                 

States v. Uricoechea-Casallas, 946 F.2d 162, 167 (1st Cir. 1991);
                             

United States v. Bradley, 917 F.2d 601, 606 (1st Cir. 1990).  The
                        

defendant  has  the  burden  of  proving  his  entitlement  to an

acceptance-of-responsibility credit,  see  Bradley, 917  F.2d  at
                                                  

606,  and the  sentencing court's  determination to  withhold the

reduction will  be overturned  only if  it is clearly  erroneous.

See Royer, 895 F.2d at 29.
         

          We have placed a  gloss on the use of  section 3E1.1 in

multiple-count cases.  In United States v. Perez-Franco, 873 F.2d
                                                       

455  (1st Cir.  1989),  we held  that,  in  order to  obtain  the

reduction, a  defendant   "must accept responsibility  solely for

the counts to which he  is pleading guilty."  Id. at 463.   Here,
                                                 

appellant  unsuccessfully sought  an acceptance-of-responsibility

discount in  the court  below.  On  appeal, he contends  that the

district judge transgressed the Perez-Franco rule, denying relief
                                            

because he,  appellant, would  not accept responsibility  for the

nefarious conduct  underlying the  dismissed counts.   The record

belies the contention.

          As   indicated  previously,   see  supra   Part  II(B),
                                                  

                                8

appellant labored at sentencing to convince the court that he was

a mere tagalong  in a  conspiracy orchestrated by  Mercado.   The

judge debunked this account and found instead that  appellant, by

proclaiming  he  was  a tagalong  when  he  was  actually a  full

partner, had engaged in a campaign to minimize his involvement in
                                                                 

the offense of  conviction.  It was on that  basis that the lower
                          

court denied the downward adjustment.  We discern no error.

          Where a defendant resorts  to evasions, distortions, or

half-truths  in an  effort to  minimize his  culpability, whether

during a presentence interview or in his allocution, the district

court may  appropriately  decide to  withhold  an  acceptance-of-

responsibility credit under section 3E1.1.  See United  States v.
                                                              

Reyes, 927 F.2d 48, 51 (1st Cir. 1991); Bradley, 917 F.2d at 606;
                                               

see  also United  States v.  Chalkias, 971  F.2d 1206,  1216 (6th
                                     

Cir.), cert. denied, 113 S. Ct. 351 (1992).  This case is cast in
                   

that  mold.   The sentencing  court made  an explicit  finding of

conscious minimization   a  finding that was adequately supported

by the  record and not vulnerable to clear-error attack.  No more

was exigible.

                               III.
                                   

                            Conclusion
                                      

          We need go no further.  The  ketchup bottle is dry (or,

at  least,  congealed)  and  the other  condiments  served  up by

appellant  lack zest.    Having tasted  the  full flavor  of  the

unseasoned appeal,  we  conclude that  appellant's  sentence  was

lawful.

                                9

Affirmed.
        

                                10